Citation Nr: 1621134	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for the right knee disability, to include a rating in excess of 20 percent for degenerative arthritis prior to February 1, 2014, and in excess of 10 percent thereafter, and to include a rating in excess of 10 percent for right knee joint laxity prior to January 28, 2014, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from September 1971 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2009 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The Veteran submitted a notice of disagreement (NOD) in July 2009.  A statement of the case (SOC) was issued in February 2010 and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in April 2010.  

In December 2013, the RO awarded a separate 10 percent rating for right knee joint laxity, effective March 25, 2013.  In April 2014, the RO issued a rating decision awarding a separate 20 percent rating for the right knee laxity, effective January 28, 2014, and reducing the underlying degenerative arthritis rating to 10 percent, effective February 1, 2014.  As there was no reduction in the amount of compensation received by the Veteran, there is no issue related to the reduction on appeal.  38 C.F.R. § 3.105(e) (2015); O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of [38 U.S.C.A.] and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board.")  Nonetheless, as all aspects of the right knee disability rating, including degenerative arthritis and laxity, remain on appeal and the issue is recharacterized as shown in the case caption above.

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

In April 2016, the Veteran submitted a claim, via his representative, for Aid and Attendance benefits, along with a VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's right knee degenerative arthritis is manifested by pain and limitation of flexion, although flexion prior to February 1, 2014, was not limited to 15 degrees, and flexion since that date was not limited to 30 degrees.

2.  The Veteran's right knee instability was mild prior to January 28, 2014, and moderate thereafter.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative arthritis prior to February 1, 2014, and in excess of 10 percent thereafter, and for a rating in excess of 10 percent for right knee joint laxity prior to January 28, 2014, and in excess of 20 percent thereafter, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his increased rating claim in an April 2009 letter, prior to the July 2009 rating decision on appeal.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran, to include records from the Social Security Administration, have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in February 2014.  The Veteran has not asserted, and the evidence of record does not show, that his right knee disabilities have increased significantly in severity since the most recent examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The Veteran was originally service connected for right knee status post medial meniscectomy in April 1981.  He filed this claim for an increase in March 2009.  The January 2009 rating decision on appeal confirmed and continued the 20 percent rating assigned for the disability, now characterized as degenerative arthritis.  As noted in the Introduction, above, during the pendency of the appeal, December 2013 and April 2014 rating decisions awarded a separate for right knee laxity, and the April 2014 rating decision also reduced the underlying degenerative arthritis rating to 10 percent.

The Veteran's right knee degenerative arthritis was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258-5003.  In April 2014, the RO assigned the rating under Diagnostic Code 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  The Veteran's right knee laxity is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board will examine the claims under all applicable rating criteria pertaining to the knee.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ankylosis of the knee warrants ratings between 30 and 60 percent depending on the degree at which the ankylosis occurs.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Impairment of the tibia and fibula warrants a 10 percent rating for malunion with slight knee or ankle disability; a 20 percent rating with moderate knee or ankle disability; a 30 percent rating with marked knee or ankle disability; and a 40 percent rating for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5263. 
 
The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Again, the Veteran filed this claim for an increase in March 2009.  The Board has reviewed the evidence of record from March 2008 (one year prior to the Veteran's increased rating claim) to the present for evidence of an increase in severity of the right knee disability.

In July 2008, the Veteran underwent a comprehensive clinical examination of his right knee.  He was using a cane at the time of this examination and he reported occasional swelling and aching pain, worse in the mornings.  He reported the average pain to be a 7 on a scale of 1 to 10.  The examining physician observed a slow, deliberate, minimally antalgic gait.  Range of motion was -10 to 110 degrees and the Veteran had mild to moderate patellar crepitation on range of motion testing.  There was no tenderness on palpation.  July 2008 x-ray reports confirm the existence of degenerative changes in the knee.  Further clinical records from 2008 through 2010 show the Veteran's report of ongoing knee pain, but do not include additional diagnostic testing, or range of motion or other testing.  An August 2010 record shows the Veteran's report to his primary care physician that he had fallen at home recently when his right knee gave out.  The Veteran's Social Security Administration records show the Veteran was deemed disabled for disabilities other than the right knee. 

The Veteran underwent a VA examination in June 2009.  At this time, the Veteran reported constant pain, which he rated as 10 on a scale of 1 to 10.  He also reported grinding and popping.  The Veteran reported wearing a knee brace because his knee is prone to giving way.  The examiner confirmed the existence of instability, pain, stiffness and tenderness, but reported no deformity, giving way, weakness, incoordination, locking episodes, effusion, or flare up.  Physical examination revealed objective evidence of pain with active motion, flexion from 0 to 45 degrees, and normal extension.  The examiner indicated the existence of pain following repetitive motion, but found no additional loss of motion.  The examiner confirmed there existed no ankylosis.

The Veteran again underwent VA examination in July 2010.  He reported persistent knee pain, weakness, discomfort, snapping and grinding.  While the Veteran indicated that his knee does not lock, he did report weakness, as well as experiencing a number of falls in his home over the last number of months.  He reported to the examination in a knee brace.  The examiner observed an antalgic, slow gait with a need to use handrails to ambulate up and down the halls for examination.  The Veteran's shoe had indications of an abnormal shoe wear pattern.  He was only able to walk a few yards at a time and to stand for a few moments at a time.  Flare-ups were reported to occur with any attempts of increased activity or weightbearing, as well as with changes in the weather.  Flare-ups were reported to last up to one to two days of moderate severity.  During flare-up, the Veteran reported increased pain with difficulty weightbearing.  Alleviating factors were rest, pain medication, activity limitation and elevation.  Range of motion was 10 degrees to 80 degrees and there was no ankylosis.  The examiner observed crepitus, snapping/popping, grinding, and tenderness to palpation, but no effusion, swelling, erythema, warmth, or laxity on examination.  The examiner observed the existence of additional weakness, excess fatigability, incoordination, lack of endurance, "or additional loss of range of motion with repetitive use.  This examiner, however, did not report the post repetitive testing range of motion.  The examiner went on to indicate an inability to express, without resort to speculation, additional limitation due to repetitive use during a flare up.  It is unclear to the Board why the examiner could not record range of motion results following repetitive use testing and the examiner did not explain why no estimation could be made related to limitation of function during flare-up.  Thus, this examination report's probative value is limited in this regard.

In August 2010, the Veteran submitted a statement describing the severity in terms of the functional effects of his right knee disability.  In particular, he reported that he can drive only very short distances, cannot stand for more than a few minutes and always experiences pain to the extent that he has trouble sleeping due to pain.  The Veteran also reported that his knee locks when attempting to go from a sitting to a standing position, preventing him from straightening his leg to stand.  He reported needing to hit the side of his knee in order to unlock it and stand.  In this same month, the Veteran was seen at his VA primary care clinic and reported falling several times at home when his right knee gives out.

The Veteran again submitted a statement in March 2013.  At this time he suggested he is barely able to walk due to his knee disability and that he uses a scooter to get around.  He was afforded another VA examination the same month.  The examiner noted the existence of degenerative joint disease with joint laxity.  The Veteran reported a worsening pain in the knee, weakness, stiffness and intermittent swelling, as well as instability in the knee.  He reported prolonged sitting aggravating the knee, causing stiffness, as well as increased weightbearing causing pain and flare-ups.  He also noted flare-up with weather.  He reported to this examination in a wheelchair and reported to the examiner that he uses a walker for ambulation at home, as well as the use of an electric scooter.  He indicated an ability to walk up to twenty feet with a walker.  The examiner noted the Veteran's obesity and indicated it is another interfering factor in the Veteran's mobility.  The Veteran reported increasing pain during a flare-up, swelling, decreased range of motion and decreased mobility and weight-bearing during a flare up.  Right knee flexion was to 90 degrees with painful motion beginning at 80 degrees.  The Veteran had full extension of the knee.  Following repetitive testing, the Veteran's flexion was limited to 85 degrees.  Medial lateral instability was observed on testing the right knee by applying valgus/varus pressure to the knee in extension and 30 degrees of flexion.  This instability was noted as 1+ (0 to 5 millimeters).  The examiner noted that there was no x-ray evidence of patellar subluxation.  The effect on the Veteran's ability to work included poor weight bearing requiring the use of a wheelchair, electric scooter or walker for mobility.  No other occupational limitations were noted as due to the right knee disability.

VA clinical records dated in 2013 show ongoing reports of chronic knee pain, as well as the prescription of pain medication for the knees in the Veteran's prescription list.

At the time of the most recent VA examination in January 2014, the Veteran reported the same symptoms as he had at the March 2013 examination, including pain, instability, and flare-up with weightbearing and weather.  He had not undergone any physical therapy for his knee and he again presented to the examination in a wheelchair.  At this time, right knee flexion was to 90 degrees with pain beginning at 80 degrees, and normal extension.  Following repetitive testing, flexion was further limited to 85 degrees.  Joint stability testing again yielded abnormal results indicative of right medial-lateral instability of 2+ (5 to 10 millimeters).  There was no evidence of recurrent patellar subluxation or dislocation.  The effect on the Veteran's ability to work again included mobility limitations with the need for a wheelchair, electric scooter, or walker for mobility.  The examiner was unable to provide an opinion related to any additional limitation of motion or function during a flare-up, noting the Veteran was not experiencing flare-up at the time of the examination.  

Again, the Veteran's right knee disability rating based upon limitation of flexion is rated as 20 percent disabling prior to January 28, 2014, and 10 percent disabling thereafter.  Limitation of flexion of the knee warrants a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The evidence of record does not establish that flexion prior to January 28, 2014, was limited to 15 degrees, nor was it limited to 30 degrees anytime since January 28, 2014.  Even with consideration of all relevant disability factors, at no time during the pendency of this claim has the flexion in the right knee been limited to the extent required for a higher rating.  The Board has considered the Veteran's complaints of pain and functional loss, and finds that they are consistent with the symptoms found on examination throughout the pendency of the claim.  The Veteran is compensated for his painful motion within the 10 percent and 20 percent ratings presently assigned for each knee.  Moreover, on examination throughout the pendency of the claim, there is no showing of an increase in the limitation of motion due to the pain experienced, to the level required for higher ratings for the periods at issue.

The Veteran is also in receipt of separate ratings for right knee laxity under Diagnostic Code 5257.  Again, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this case, the Veteran receives 10 percent for right knee laxity, effective March 25, 2013, and prior to January 28, 2014; and a 20 percent rating thereafter.  The June 2009 VA examiner noted the existence of instability in the right knee.  The Veteran also indicated his falling due to his right knee in August 2010.  However, there is no indication of stability testing at that time to determine whether instability of the joint may have caused the fall.  In a statement the same month, he reported his knee locking when going from a sitting to a standing position and that he has fallen several times at home.  The next notation of joint laxity is found in the March 2013 examination report.  At that time, the Veteran again reported instability and stability testing confirmed the existence of medial lateral instability.  This is the first confirmation of instability of the right knee joint and the initial 10 percent rating for laxity assigned is effective the date of this examination.  The Veteran's report at the time of this examination of the existence of instability is consistent with his report of symptoms dated back to June 2009, although the March 2013 VA examiner was the first to confirm, with requisite testing, the definite existence of instability in the joint.  The examiner documented the results as instability noted as 1+ (0 to 5 millimeters).  This is the lowest level reportable on the VA examination disability benefits questionnaire.  The RO deemed this level of disability mild and assigned the 10 percent rating.  At the time of the January 2014 VA examination, the Veteran's instability was noted as right medial-lateral instability of 2+ (5 to 10 millimeters).  The rating was increased to 20 percent, effective the date of that examination.  Prior to this date, there is no evidence suggestive of a moderate level of instability in the knee.  The reports of falling and the occasional feeling of locking were consistent throughout this earlier period and were likened to the lower level of measured instability at the time of the March 2013 VA examination.  It was not until the time of the January 2014 VA examination that an increase in severity is shown.  At this time, the Veteran reported some instability of the knee and instability testing was indicated as 2+ (5-10 millimeters) with application of valgus/varus pressure to the knee in extension and at 30 degrees of flexion. This is the middle range of instability listed on the disability benefits questionnaire and can be reasonably likened to a moderate level of instability, which warrants the presently assigned 20 percent rating.  Prior to the date of this examination, there is no showing of this increased level of disability.  Moreover, at no time is there any indication in the record, either within the VA examination reports, the clinical records, or the Veteran's lay statements, that the right knee instability is severe.  Thus, the evidence does not establish any time during the pendency of the claim that a 30 percent rating is warranted for the Veteran's right knee instability.

The Board further notes that symptomatic removal of semilunar cartilage has not been shown in the record.  (Diagnostic Code 5259).  Additionally, the medical evidence has not demonstrated any ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable in this case.  

The Board has considered whether there is any other basis for granting a higher rating for the right knee disability, either based upon the limitation of motion, or the instability, or for any other symptom of the disability, for any portion of the period on appeal, but has found none.  The Veteran's claim for a rating increase, therefore, is denied.

In conclusion, a rating in excess of 20 percent for degenerative arthritis prior to February 1, 2014, and in excess of 10 percent thereafter is not warranted.  A rating in excess of 10 percent for right knee joint laxity prior to January 28, 2014, and in excess of 20 percent thereafter is also not warranted.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability ratings determined above.  

Consideration has been given to assigning a staged rating or further staged rating for the disabilities decided herein.  Staged ratings have been assigned for the right knee disabilities as appropriate, however, as explained above, the criteria for a higher or additional separate ratings for the knee disabilities have not been met for any portion of the period of the claims.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the manifestations of the service-connected right knee disabilities on appeal, as discussed above, are adequately contemplated by the schedular criteria, both when considered individually and when considered in combination with the Veteran's other service-connected disabilities (left knee degenerative arthritis and instability, and scarring of the right and left knee).  The disabilities are manifested by limited motion, pain and instability, all of which are contemplated by the ratings assigned.  There is no doubt that these symptoms, and the functional effects they have on the Veteran's daily life, limit his mobility and cause him pain.  The schedular criteria, however, adequately compensate the Veteran for these limitations.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor her representative has suggested that a TDIU on the basis of the right knee disability alone is warranted in this case.  In addition, the medical evidence of record does not suggest the Veteran's right knee disabilities render him unemployable.  While his mobility is limited, there is no indication in the medical evidence of record that he would be unable to obtain and maintain substantially gainful employment utilizing his limited mobilization.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected right knee disabilities, the Board finds that the issue of entitlement to a TDIU based on the right knee disabilities at issue has not been raised in this case.


ORDER

Entitlement to ratings in excess of 20 percent for degenerative arthritis prior to February 1, 2014, and in excess of 10 percent thereafter, as well as entitlement to ratings in excess of 10 percent for right knee joint laxity prior to January 28, 2014, and in excess of 20 percent thereafter, are denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


